Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 and 32-36 are pending in the application. Claims 16-31 have been canceled (Preliminary amendment filed 21 July 2020).
Priority
This application is a 371 of PCT/EP2017/076257 filed 10/13/2017. This application claims foreign priority to UNITED KINGDOM 1617526.7 filed 10/14/2016 and to UNITED KINGDOM 1704719.2 filed 03/24/2017, under 35 U.S.C. 119(a)-(d). The certified copy of the priority documents have been filed in the instant application. 
The parent application UNITED KINGDOM 1617526.7 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-15 and 32-36 of this application. Priority date accorded is 10/14/2016.
Claim Objections
Claims 1-15 and 32-36 are objected to because of the following informalities:  Dependent Claims 2-15 and 32-26 recite ‘A’ at the beginning of the recitation.  The term ‘The’ should be recited instead of ‘A’. Claims 1-3, 8-9, 33, 35 and 36 recite ‘to a dose’. This should replaced by ‘at a dose’ Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the notation TPCS2a. Even though the specification teaches what it stands for, reciting a notation does not clearly indicate the active agent administered in the claimed method. The chemical name or structural formula should be recited with the notation within parentheses. Claim 1 recites limitations within parentheses. It is not clear if these limitations are part of the claim. Claim 1 recites administering gemcitabine 3-5 days after administering TPCS2a and recites in step (iii) after 1-40 days again administering gemcitabine, which can be the only agent because of the recitation of and/or. The recitation of the number of days in step (ii) overlaps with the days in step (iii) if gemcitabine is the only agent that is administered in step (iii). The claim recitation is unclear. This also applies to claim 10.
Claim 2 recites two overlapping ranges for the dosage of TPCS2a. It is not clear which range is intended. This also applies to the dosage of light recited in claim 6.
The recitation of the term ‘preferably’ in claims 7 and 10-14 renders the claim(s) indefinite because it is unclear whether the limitations after the said terms are part of the claimed invention. See MPEP 2173.05(d).

Claims 3-5, 8-9, 15 and 32-36 which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-15 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov (Oct. 13, 2016, pages 1-7; cited in IDS filed 04/11/2019) in view of Oslo Cancer Cluster, 2014, pages 1-3, cited in IDS filed 04/11/2019; ‘Cluster).
ClincialTrials teaches a phase I/II study wherein amphinex (aka TCPS2a) is to be administered on day zero followed by gemcitabine administration intravenously at a dose of 1000mg/m2 and laser light application (652nm) on day 4, followed by gemcitabine (1000mg/m2) given on day 1 and day 8 of each 21 day cycle commencing between 7 and 21 days after light application, in a method of treating cholingiocarcinoma (page 4-7; part of the limitations of claims 1 and 14;  limitation of claims 4-5). The study also included cisplatin as an additional cytotoxic agent (25mg/m2; as in step iii in claim 1 and limitations of claims 7, 9, 11-12, 14, 32 and 36). ClinicalTrials does not expressly teach or suggest the dose range of TCPS2a as in claims 1and 2, limitations of instant claims 3, 6, 8, 10, 13, 15 and 33-35. Even though ClinicalTrials does not report any results, its study design escalating to phase I/II must be due to encouraging preliminary results since its study started May 2013. The study design therefore, is based on initial data that was encouraging to advance to human trials in phase I/II.

In view of the teachings of ClinicalTrials and Cluster, which should have been available at the time of filing of the instant invention, one of ordinary skill in the art would have recognized that cholangiocarcinoma can be treated using TCPS2a (aka Ampohinex-used by ClinclaTrials) gemcitabine and light and/or cisplatin as an addition cytotoxic agent. The only difference is studying the effect of dosages of the active agents and TCPS2a and light to determine an optimal dose of each.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to arrive at the claimed method of treating cholangiocarcinoma as instantly claimed, since there is a suggestion in the prior art that the use of TCPS2a in combination with gemcitabine and cisplatin is encouraging enough to advance to clinical trials in humans. No safety concerns were observed in initial studies.
One of ordinary skill in the art would be motivated to use the instant combination of TCPS2a, gemcitabine and/or cisplatin and light in the claimed method in order to look for an optimal combination of the three components in the claimed method of treatment.
It would be obvious to the artisan to adjust the dosages of the components as in claims 1-3, 5-6, 8-9 and 32-36 and the frequency of administration as in claims steps ii and iii in claim 1, 4, 10-13 based on the data taught in ClinicalTrials. The artisan would also find it obvious to perform the method of treatment without the use of cisplatin as in claim 15 since gemcitabine is an anticancer agent that is significantly enhanced by PCI as taught by Cluster. The use of gemcitabine alone in combination with TCPS2a, if found to be effective, would reduce the cost of the treatment.

Conclusion
1. Pending claims 1-15 and 32-36 are rejected.
2. Claims 16-31 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623